Hinman, J.
There is appended to the record in this case, a statement of facts, together with certain evidence agreed to be taken as part of the statement, for the purpose, it is said, of having the court decide the question of law thereon. It is also agreed, that the court may consider the question, in con-nexion with the questions presented by the demurrer; and at the close of the statement, it appears, that the question submitted is, whether the facts stated constitute the evasive transfer of stock intended by the statute, on which the action is founded. This is irregular in point of form ; and the evidence agreed to, is of a character which depends, for its effect, upon inferences which a jury might draw from it; but which it is not usual for this court to do. Under these circumstances, we shall only consider the questions which are raised by the demurrer.
The defendant demurs specially to the declaration ; and the first point made is, that the counts are all bad for duplicity ; and, if not all, that the second and third counts are clearly liable to this objection. We think the counts are substantially alike, in this respect; but will consider the question *293as applicable to the second count; it being conceded, that the others are unexceptionable, if that is good.
This count alleges, that the defendant, previous to the 1st day of October 1847, and, on or about, the 25th day of September 1847, fraudulently, wickedly, and unlawfully, transferred to Simeon Hart, of the town of Farmington, thirty-five shares of the capital stock of the Hartford Bank, of the value of 116 dollars each; and also eighty-one shares of the capital stock of the Exchange Bank, of the value of 56 dollars each ; and also sixteen shares of the capital stock of the Phoenix Bank, of the value of 116 dollars each ; of all which said shares of stock, the defendant was the owner ; that said transfer was made with the intent to evade the provisions of an act entitled, ‘‘ An act for the assessment of taxes,” and to deceive and defraud the town of Plymouth, and prevent said stock from being assessed therein; that the defendant then was, and ever since has been, a settled inhabitant of said town, and liable to be assessed as such; and that said shares of stock were of banks in the city of Hartford, in this state.
There is no duplicity in the form of these allegations. The averment is, that the stocks of these several banks were all transferred, on the same day, to the same person, with the same design ; and all done by the defendant. The amount of stock in each of the three banks, is stated separately, and its separate value is given; but this does not make the declaration double. It is very common in an action of trover or trespass for different articles, to give the value of each separately ; and if the word “ also,” should be inserted between each article, we presume no one would contend, that it would make a declaration in trespass double, if the taking was alleged to be at the same time.
But, it is claimed, that, as the stock was in three different banks, it. necessarily required three separate acts to transfer it; and although it is alleged to have been done at the same time, yet that it could not, in fact, have been so done; and the averment, of necessity, amounts to an allegation of three separate and distinct causes of action.
It is obvious, that unless the court can see that it is impossible to make a transfer of stock in two or more banks at the same time, this objection must fail. But is there any such impossibility ? Is there a distinction in this respect between *294bank stock and other kinds of property ? We know of nothing in the nature of the property itself, which should create such a distinction. We had supposed, that any number of choses in action might, like other property, be conveyed by one act. Two or more notes or bonds may be assigned at the same time, without any difficulty ; and though it might be necessary to indorse them separately, that would hardly be claimed as making the transfers separate acts for every purpose.
The defendant supposes, that these different stocks can only be transferred, on the books of the several banks respectively ; and that it would be necessary to go to each banking-house, in order to effect the transfer. If he is right in this, we do not see, that it would necessarily make the three transfers separate acts, so far as the evasion of taxation is concerned. There are many single acts, as the law views them, which are made up of a combination of separate acts, each distinct in itself, when considered alone. This is always the case, where a man takes possession, and carries away a great variety of articles ; as in the case of an officer’s attaching all the goods in a store. If, then, the several transfers of this stock, were all made on the same day, pursuant to the same arrangement, by the same person, and to the same, and all with the same design, as is alleged in this declaration, we see no objection to treating them all, as one act, for the purposes of this suit.
But, whether the charters of these banks, or their by-laws, require the transfer of stock to be made only on their books, we do not know. It is very probable that they do so; but it has not been suggested, that their charters have been made public acts; and, if they are not, we cannot notice them, on this demurrer.
2. It is claimed, that the forfeiture sued for, appears upon the declaration to be less than seventy dollars ; and, therefore, that the superior court has not jurisdiction of the cause. This depends upon the meaning of the words, “ ratable value,” as used in the statute on which the action is founded. That statute provides, “ that if any owner or owners of any share or shares of the capital stock of any bank in this state, shall transfer such share or shares to any other person or persons, with the intent of evading the provisions of the act to which *295this is an addition, such owner or owners shall forfeit and pay to the treasurer of the town in which he, she or they reside, a sum equal to one per cent, of the ratable value of the share or shares of stock so transferred.” Acts of 1843. p. 43. Revised Stat. 606. § 19.
The phrase “ ratable value ” as here used, is claimed to mean, the per centage at which the stock goes into the grand levy ; that is to say, six per cent, of its actual value ; and instances are referred to, where these or similar words, in our statutes, and other books, are supposed to have this meaning ; as, in the case of a former qualification for voting, where our old statute speaks of persons having a freehold estate rated at nine dollars. No doubt instances of this sort may be found ; and so, the word rate is frequently used, as synonymous with tax, and often, as the public valuation on which the tax is laid ; and what it means in a particular instance, must depend upon its connexion as applied to the subject matter. In this instance, to give the word ratable the meaning contended for, would make the statute an inducement to transfer stock, rather than the imposition of a penalty for attempting to avoid taxation. This could not have been the intention of the legislature. But the more obvious and natural meaning of the words, as they stand connected, without reference to any supposed intention of the legislature, we think, is, the actual value of the stock. The words are, “ one per cent. of the ratable value of the share or shares of stock so transferred.” How is a share of stock rated, if not at its actual value ? It is set in the list at six per cent. of its value ; but that value is ascertained, by an assessment or appraisal; and this is the same thing as rating it; and hence ratable value, is the appraised or assessed value.
We think, therefore, that the demurrer is not well taken ; and the superior court is advised to render judgment for the plaintiff.
In this opinion the other Judges concurred.
Judgment for plaintiff.